      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 1 of 12



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                             CR-18-422-PHX-SPL (BSB)

18                        Plaintiff,                  UNITED STATES’ MOTION FOR
                                                          ACCESS TO THE JOINT
19            v.                                      REPRESENTATION AND JOINT
                                                         DEFENSE AGREEMENTS
20                                                     PREVIOUSLY SUBMITTED BY
     Michael Lacey, et al.,                           DEFENDANTS MICHAEL LACEY
21                                                      AND JAMES LARKIN FOR IN
                          Defendants.                       CAMERA REVIEW
22
23                                     Preliminary Statement
24         The United States respectfully seeks an order compelling Defendants Michael
25   Lacey and James Larkin to provide the government with copies of the following joint
26   representation and joint defense agreements that they previously submitted for in camera
27   review as Exhibits A-C to the Declaration of James C. Grant (see CR 180 at 6-8):
28
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 2 of 12



            Exhibit A     Joint Engagement Letter dated December 12, 2016 (Engagement
 1                        Letter);
 2          Exhibit B     Common Interest/Litigation Management Agreement dated
                          December 31, 2016 (Joint Representation Agreement, or JRA); and
 3
            Exhibit C     Joint Defense Agreement dated June 2017 (JDA).
 4
 5   These in camera filings played a central role in the Court’s analysis of two recently-
 6   litigated motions: (1) the government’s motion to disqualify Davis Wright Tremaine LLP
 7   (DWT) and Henze Cooke Murphy LLP (HCM); and (2) the government’s motion to
 8   resolve certain attorney-client privilege issues. (CR 338 (Disqualification Order) and CR
 9   345 (Privilege Order)). The Court based the Disqualification Order primarily on its finding
10   that “[t]he express terms of the JRA and JDA are fatal to the Government’s argument for
11   disqualification.” (CR 338 at 7.) The Court similarly grounded the Privilege Order on its
12   finding that “the plain text of the JDA” prevented Backpage.com’s CEO and 100% owner,
13   Carl Ferrer, from waiving Backpage.com’s corporate attorney-client privilege without
14   “first obtain[ing] the written consent of all parties who may be entitled to a claim of
15   privilege over the materials.” (CR 345 at 4; see id. at 4 (the JDA “set[s] forth other
16   protections for information and communications exchanged between [the] parties”).)
17          In entering these orders, the Court recognized “it may be difficult for the
18   Government to understand what it cannot see….” (CR 338 at 9.) For several reasons, the
19   government respectfully seeks access to these agreements so that it may evaluate their
20   contents and make informed decisions about next steps in this litigation and related issues.
21                                           Argument
22   I.     THE AGREEMENTS ARE NOT PRIVILEGED.
23          Lacey and Larkin asserted the agreements “are privileged” and may only be
24   provided to the Court in camera. (CR 180 at 6 (“Because the agreements about DWT’s
25   representation are privileged, they are provided in camera declaration [sic] and are
26   described here only generally.”).) However, engagement letters and similar agreements
27   generally are not privileged, and the agreements should be disclosed for this threshold
28   reason.


                                                -2-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 3 of 12




 1          The attorney-client privilege protects from discovery “confidential communications
 2   between attorneys and clients, which are made for the purpose of giving legal advice.”
 3   United States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011). The privilege is “narrowly and
 4   strictly construed,” and the party asserting it bears the burden of proving that it applies.
 5   Vasudevan Software, Inc. v. IBM Corp., 2011 WL 1599646, at *1 (N.D. Cal. Apr. 27,
 6   2011); accord United States v. Bergonzi, 216 F.R.D. 487, 493 (N.D. Cal. 2003) (party
 7   asserting privilege “must make a prima facie showing” that privilege applies).
 8          “The Ninth Circuit has repeatedly held retainer agreements are not protected by the
 9   attorney-client privilege or work product doctrine.” Gusman v. Comcast Corp., 298 F.R.D.
10   592, 599–600 (S.D. Cal. 2014); Hoot Winc, LLC v. RSM McGladrey Fin. Process
11   Outsourcing, LLC, 2009 WL 3857425, at *1-2 (S.D. Cal. Nov. 4, 2009) (citing Ralls v.
12   United States, 52 F.3d 223, 225 (9th Cir. 1995); United States v. Blackman, 72 F.3d 1418,
13   1424 (9th Cir.1995); In re Michaelson, 511 F.2d 882 (9th Cir.1975)); see also Carrizosa
14   v. Stassinos, 2006 WL 2529503, at *3 (N.D. Cal. Aug. 31, 2006) (under Ninth Circuit law,
15   fee agreements generally fall outside the scope of the attorney-client privilege; disclosure
16   warranted where litigant describes terms of the agreement in court filings). Moreover,
17   “[c]ommunications between attorney and client that concern the identity of the client, the
18   amount of the fee, the identification of payment by case file name, and the general purpose
19   of the work performed are usually not protected from disclosure by the attorney-client
20   privilege.” Clarke v. Am. Commerce Nat'l Bank, 974 F.2d 127, 129 (9th Cir. 1992).
21   However, documents that reveal the client’s “motive…in seeking representation, litigation
22   strategy, or the specific nature of the services provided” may be privileged.            Id.
23   Engagement letters are often publicly disclosed in this District when a party submits an
24   application for attorneys’ fees. See LRCiv 54.2(d)(2).
25          Here, Defendants have made no showing that the attorney-client privilege applies
26   to any of the three agreements identified above. Defendants have not demonstrated that
27   any of the agreements reveal confidential communications between a client and a lawyer
28   transmitting legal advice. The JRA, for example, consisted of a 10-page, single-spaced


                                                -3-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 4 of 12




 1   contract between Lacey, Larkin, Ferrer, and entities they respectively controlled; it was not
 2   a communication between a client and a lawyer. (CR 193-9, Exhibit I, Declaration of Carl
 3   Ferrer (Ferrer Decl.) ¶¶ 28-29.) While the agreements may set forth the terms of the certain
 4   representations, or understandings among parties regarding how they propose to arrange
 5   their business and/or legal relationships, there is no indication that the agreements disclose
 6   the specific contents of any confidential legal advice, particular litigation strategies or
 7   theories, or the details of any legal services performed. Accordingly, the agreements are
 8   not privileged and should be disclosed. See, e.g., United States v. Stepney, 246 F. Supp.
 9   2d 1069, 1078 (N.D. Ca. 2003) (“To the extent that joint defense agreements simply set
10   forth the existence of attorney-client relationships—implied or otherwise—between
11   various attorneys and defendants, the contents of such agreements do not fall within the
12   attorney-client privilege.”); Pacific Coast Steel v. Leany, 2011 WL 4572008, at *3 (D. Nev.
13   Sept. 30, 2011) (“Joint defense agreements are generally not privileged. They serve only
14   to formalize the invocation of the joint defense or common interest.”); Rodriguez v. Gen.
15   Dynamics Armament and Tech. Products, Inc., 2010 WL 1438918, at *2 (D. Haw. Apr. 12,
16   2010) (Joint Defense Agreement held not to contain “any privileged or protected
17   material”); United States v. Hsia, 81 F. Supp. 2d 7, 11 n.3 (D.D.C. 2000) (expressing doubt
18   that “either the existence or the terms of a [joint defense agreement] are privileged”).
19   II.    THE AGREEMENTS ARE HIGHLY RELEVANT AND MATERIAL.
20          The Disqualification and Privilege Orders both relied on the cited agreements and
21   stated that the government does not dispute the “validity” of the agreements. (See CR 388
22   at 7 n.5 (“Importantly, the Government does not dispute the existence or validity of either
23   agreement [the JRA and JDA].”); CR 345 at 4 n.3 (“Neither party disputes the validity of
24   the agreements [the JRA and JDA].”).) In fact, the government – and Ferrer – vigorously
25   disputed the agreements’ validity. (See, e.g., CR 193 at 6-9; CR 193-9, Ferrer Decl. ¶¶ 23-
26   44.) In his Declaration, Ferrer made clear that the conflict waivers cited by Defendants did
27   not reflect his informed consent and cannot support the conclusion that the waivers are
28   valid and enforceable. Ferrer explained he never “gave informed written consent to DWT’s


                                                 -4-
         Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 5 of 12




 1   joint representation of me, Mr. Larkin and Mr. Lacey, even if we were to become adverse
 2   in a later criminal case.” (CR 193-9, Ferrer Decl. ¶ 24.) Rather, it was his understanding,
 3   after signing the December 12, 2016 Engagement Letter, “that if any of the individual
 4   defendants became adverse to one another, that DWT would immediately cease
 5   representing all the previously represented individual defendants. I never agreed to waive
 6   all conflicts regarding such joint representation, and, especially, regarding criminal charges
 7   that may be brought against me in the future.” (CR 193-9, Ferrer Decl. ¶ 26.) 1
 8            To the extent other language in the Engagement Letter purports to suggest that
 9   Ferrer waived, in advance, his right to seek disqualification of DWT from representing
10   Larkin and Lacey in criminal proceedings adverse to himself, any such waiver was not the
11   product of informed consent. Rather, Ferrer averred that he “did not consult with any
12   independent lawyer before signing the joint representation letter with DWT, and no DWT
13   attorney ever recommended that I do so. I also do not recall ever discussing the nature of
14   potential conflicts that may arise, or the potential impact on my interests with DWT or any
15   other lawyer before signing this engagement letter.” (CR 193-9, Ferrer Decl. 27.)
16            Ferrer similarly did not provide informed consent regarding any waiver in the
17   December 31, 2016 JRA. The JRA was sent to him with other documents as part of a larger
18   re-negotiation of the debt he owed to Lacey and Larkin. (CR 193-9, Ferrer Decl. ¶¶ 30-
19   34.) He was given only 48 hours to review and sign the JRA, and felt he had to sign (“I
20   had no choice but to sign it”) to avoid losing his entire investment and “facing financial
21   ruin.”    (CR 193-9, Ferrer Decl. ¶¶ 30-34.)        The JRA was not an attorney-client
22   communication, but rather was a contract among businessmen and the entities they
23   controlled. (CR 193-9, Ferrer Decl. ¶¶ 28-29.)
24
25   1
       This is consistent with the quoted language of the Engagement Letter in Ferrer’s letter to
26   DWT dated April 13, 2018, and attached as Exhibit A to the government’s disqualification
     motion. (See CR 118-1 at 2, n.1, quoting Engagement Letter, Page 3, para. 1: “If an
27   incurable conflict were to arise among the three of you…and agreement cannot be reached
     regarding DWT’s continued representation of one or more of you, DWT will withdraw
28   from representing each and all of you individually, while continuing to represent
     Backpage.com, as set forth above.”)

                                                 -5-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 6 of 12




 1          Critically, when he signed the JRA, Ferrer did not intend to waive any future
 2   conflicts of interest regarding his attorneys, especially conflicts that could arise in future
 3   criminal proceedings. (CR 193-9, Ferrer Decl. ¶ 35.) Rather, Ferrer averred “[t]he
 4   possibility of future conflicts of interest among the parties was never discussed before I
 5   signed that agreement.” (CR 193-9, Ferrer Decl. ¶ 36.) Still worse, Mr. Larkin’s lawyer,
 6   Don Moon, discouraged Ferrer from discussing the JRA with his own personal lawyers,
 7   “because he said that doing so would be a ‘waste of time.’” (CR 193-9, Ferrer Decl. ¶ 37.)
 8   This is the opposite of “informed consent.” See, e.g., ER 1.0(e) (informed consent requires
 9   the lawyer to communicate to the client “adequate information and explanation about the
10   material risks of and reasonably available alternatives to the proposed course of conduct”);
11   ER 1.7, comment 21 (an open-ended advance waiver “ordinarily likely will be ineffective,
12   because it is not reasonably likely that the client will have understood the material risks
13   involved”); Roosevelt Irrigation Dist. v. Salt River Project Agricultural Improvement and
14   Power Dist., 810 F. Supp. 2d. 929, 950-57 (D. Ariz. 2011) (waiver invalid because it did
15   not address the scenario that later resulted in conflict).
16          The government should at a minimum be afforded access to the JRA so that it may
17   analyze whether and to what extent the JRA detailed the types of future conflicts that may
18   arise, explained the risks and benefits of proceeding with joint representation in view of
19   those potential future conflicts, and confirmed that the signatories had obtained, or been
20   afforded sufficient and meaningful opportunity to obtain, independent legal advice.
21          The government and Ferrer also vigorously contested whether the June 2017 JDA
22   contained an advance conflict waiver regarding conflicts his personal attorneys (including
23   DWT) might develop in the future. Ferrer stated it was his understanding that the JDA
24   “was formed to allow the lawyers for the individual targets and subjects to share materials
25   and access a shared database of Backpage.com documents.” (CR 193-9, Ferrer Decl. ¶ 40.)
26   It was not his understanding that, by signing the JDA, he “would be waiving any future
27   conflicts of interest involving my own personal attorneys.” (CR 193-9, Ferrer Decl. ¶ 41.)
28   As far as he knew, DWT was not a party to the JDA. (CR 193-9, Ferrer Decl. ¶¶ 42-43.)


                                                  -6-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 7 of 12




 1          Courts have long recognized that JDA provisions must be clear and explicit in order
 2   to provide notice to the clients and the ability to obtain informed consent. The JDA should
 3   identify the signatory attorneys whom the client is agreeing not to seek disqualification of.
 4   Stepney, 246 F. Supp. 2d at 1085 (adopting ABA model JDA which identifies signatory
 5   attorneys). Based on Ferrer’s description, the June 2017 JDA failed these tests. The
 6   government should be allowed access to the JDA to assess whether the JDA complied with
 7   the foregoing requirements.
 8          Access to the JDA is warranted for another reason: In the Privilege Order, the Court
 9   rejected the government’s primary argument – that Ferrer had executed a written waiver of
10   Backpage’s attorney-client privilege in his capacity as Backpage’s CEO and 100% owner
11   – based entirely on the contents of the JDA. (CR 345 at 3-4.) The Court wrote: “Based on
12   the Court’s in camera review…the Court finds that the plain text of the JDA states that the
13   materials shared between the parties to the JDA are to be protected from disclosure unless
14   the disclosing party first obtains the written consent of all parties who may be entitled to a
15   claim of privilege over the materials.” (CR 345 at 4.) Because Ferrer had not obtained
16   consent from the other “listed parties to the JDA before executing his written waiver of
17   attorney-client privilege,” “the Government’s argument for access to the privileged
18   communication fails.” (CR 345 at 4.) The Court specifically found that the JDA “not only
19   established joint-defense privileges, but also set forth other protections for information and
20   communications exchanged between parties to the agreement.” (CR 345 at 4.) The Court
21   concluded that Ferrer’s written privilege waiver constituted an ineffective attempt “to
22   circumvent the terms of the JDA.” (CR 345 at 4.) The government cannot meaningfully
23   evaluate the Court’s ruling without having access to the terms of the JDA.
24          Moreover, as in the Disqualification Order, the Privilege Order is premised in
25   significant part on the notion that the government does not dispute the “validity” of these
26   agreements. (See CR 345 at 4 n.3 (“Neither party disputes the validity of [the JRA and
27   JDA].”).) However, the government in fact disputed the validity of these agreements to
28   the extent Defendants suggested they could be read to apply retroactively to


                                                 -7-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 8 of 12




 1   communications that predated the agreements’ existence. As the government pointed out,
 2   joint defense agreements provide prospective protection to confidences shared among the
 3   parties and their attorneys in furtherance of a joint defense. To be protected by the JDA,
 4   the disclosures in question must occur during and as a result of that joint defense. Stepney,
 5   246 F. Supp. 2d at 1085. (CR 193 at 7; CR 269 at 9-10.)      Nevertheless, the JDA appears
 6   to have been cited to justify retroactive application of that agreement to communications
 7   and documents that existed long before the JDA’s creation. (See CR 345 at 3-4.) Here,
 8   the Order has the effect of sweeping into the universe of protected materials
 9   communications between Backpage and its attorneys dating to the company’s inception in
10   2004 – 13 years before the JDA was executed. The government should be allowed to
11   review an agreement that provides such broad privileges to its signatories.
12          In sum, the government contested the validity and existence of any purported joint
13   representation or joint defense agreement that could have operated to prevent Ferrer from
14   waiving Backpage.com’s corporate attorney-client privilege over communications that
15   predated these written agreements. (See, e.g., CR 269 at 9-10 (“[I]t is highly unlikely that
16   any of the documents currently segregated in the government’s filter review contain
17   material covered by the joint-defense privilege. Indeed, the filter team has confirmed that
18   none of the segregated documents involves communications from December 2016 or later.
19   This is relevant because Ferrer, Lacey, and Larkin didn’t enter into a joint-defense
20   agreement until late December 2016.”).) The government should be permitted to review
21   the JDA to assess whether the agreement sweeps so broadly as to include all Backpage.com
22   privileged communications generated since the company’s founding in 2004.
23   III.   ANY PRIVILEGE HAS BEEN WAIVED.
24          The Ninth Circuit addressed waiver of the attorney-client privilege in Chevron
25   Corp. v. Pennzoil Co., 974, F.2d 1156 (9th Cir. 1992), stating that the privilege “may not
26   be used as both a sword and a shield….Where a party raises a claim which in fairness
27   requires disclosure of the protected communication, the privilege may be implicitly
28   waived.” Id. at 1162. An implied privilege waiver occurs when: (1) the party asserts the


                                                 -8-
      Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 9 of 12




 1   privilege as a result of an affirmative act, such as asserting a claim or defense; (2) through
 2   the affirmative act, the asserting party puts the privileged information at issue; and (3)
 3   allowing the privilege would deny the opposing party access to information needed to
 4   litigate its rights effectively. Home Indem. Co. v. Lane Powell Moss and Miller, 43 F.3d
 5   1322, 1326 (9th Cir. 1995). See also In re Grand Jury Proceedings John Doe Co. v. United
 6   States, 350 F.3d 299, 303 (2d. Cir. 2003) (“The unfairness courts have found which
 7   justified imposing [implied waiver] generally resulted from a party’s advancing a claim to
 8   a court or jury…while relying on its privilege to withhold from a litigation adversary
 9   materials that the adversary might need to effectively contest or impeach the claim.”). All
10   three requisites of implied waiver are satisfied here.
11          First, Lacey and Larkin asserted a claim or defense based on the three agreements.
12   In response to the disqualification motion, they affirmatively argued that Ferrer had waived
13   the conflicts described in the motion – and agreed not to seek disqualification – based on
14   the agreements. (See, e.g., CR 180 at 6-8, 12-16.) Among other things, they represented
15   that the Engagement Letter and JRA “requested that DWT act as joint counsel”; “[a]s to
16   any claims – civil or criminal, whether then pending or that might arise in the future –
17   Ferrer agreed to waive any actual or potential conflicts of interest to allow for the joint
18   representation”; the parties agreed to share information “with the understanding that doing
19   so would not provide any basis to assert putative conflicts”; and “the agreements
20   contemplated that the parties interests could diverge…[and] allowed that a party could
21   withdraw from the joint representation but could not move to disqualify counsel from
22   continuing to represent other parties.” (CR 180 at 7.) Lacey and Larkin also represented
23   that the JDA provided for information sharing and conflict waivers for the California
24   criminal case “or other proceedings,” and that Ferrer agreed “not to seek disqualification
25   of counsel” should he later withdraw from the JDA. (CR 180 at 7-8.) They asserted “it
26   was acknowledged that DWT was encompassed within the joint defense undertakings and
27   protections.” (CR 180 at 8.)
28


                                                 -9-
     Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 10 of 12




 1          Second, Lacey and Larkin put the contents of the three agreements at issue by
 2   extensively summarizing the agreements’ terms in public court filings and at the October
 3   5, 2018 motion hearing, and by arguing that those terms required denying the government’s
 4   motions. (See, e.g., CR 180 at 6-8, 12-16; 10/5/18 Hr’g Tr. at 32-34, 49-50, 83-84.)
 5          Third, allowing the privilege to curtail the government’s access to the agreements
 6   deprives the government of information it needs to litigate its interests effectively in this
 7   case. Lacey and Larkin asserted that the agreements “are privileged” and may only be
 8   provided to the Court in camera. (CR 180 at 6.) Without providing the government access
 9   to the agreements 2, the Court ruled that the agreements were “fatal” to the disqualification
10   motion. (CR 338 at 7.) The Court also ruled that the JDA swept so broadly as to prohibit
11   Ferrer from executing a valid waiver of Backpage.com’s corporate attorney-client privilege
12   regarding documents covered by any time period. (CR 345 at 4.)
13          Without access to the agreements, the government can neither meaningfully assess
14   the recent rulings nor evaluate whether, inter alia: (1) the agreements described the present
15   conflict sufficiently to allow Ferrer to have provided informed consent; (2) the agreements
16   confirm that Ferrer was afforded meaningful opportunity to obtain independent advice 3;
17   (3) the conflict waivers apply retroactively to representations predating Ferrer’s execution
18   of the agreements; and (4) the agreements restrict Ferrer, in his capacity as Backpage.com’s
19   CEO and 100% owner, from waiving Backpage.com’s corporate attorney-client privilege
20   for communications generated at any time since the company’s founding in 2004.
21
22
23
     2
24     The government previously sought disclosure of the December 31, 2016 JRA. The
     government noted that the JRA wasn’t signed by any lawyers, and that Ferrer’s description
25   suggested it wasn’t covered by the attorney-client privilege. “If the Court agrees,” the
     government wrote, “it should order the defendants to provide a copy to the government.”
26   (CR 193 at 7.)
     3
27    The Disqualification Order contains no finding that Ferrer signed the JRA under advice
     of counsel. (Cf. CR 338 at 7-8).
28


                                                - 10 -
     Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 11 of 12




 1                                         Conclusion
 2         For the foregoing reasons, the government respectfully requests that the Court order
 3   Defendants Lacey and Larkin to provide the government with the agreements attached as
 4   Exhibits A-C to the Grant Declaration (see CR 180 at 6-8). In addition, the government
 5   requests that the Court continue the government’s deadline for seeking reconsideration of
 6   the Disqualification and/or Privilege Orders until 14 days after service of the requested
 7   agreements on the government. A proposed order is attached.
 8
 9         Respectfully submitted this 26th day of October, 2018.
10                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
11                                            District of Arizona
12                                            s/Peter Kozinets
                                              KEVIN M. RAPP
13                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
14                                            ANDREW C. STONE
                                              JOHN J. KUCERA
15                                            Assistant U.S. Attorneys
16                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
17                                            Criminal Division, U.S. Department of Justice
18                                            REGINALD E. JONES
                                              Senior Trial Attorney
19                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
20
21
22
23
24
25
26
27
28


                                              - 11 -
     Case 2:18-cr-00422-SPL Document 354 Filed 10/26/18 Page 12 of 12



                                       Certificate of Service
 1
     I hereby certify that on this date, I electronically transmitted the attached document to the
 2   Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of Electronic
     Filing to the following CM/ECF registrants: Anne Chapman, Erin McCampbell, Gregory
 3   Zamora, James Grant, Lee Stein, Paul Cambria, Robert Corn-Revere, Ronald London,
     Janey Henze Cook, John Littrell, Kenneth Miller, Thomas Bienart, Jr., Bruce Feder,
 4   Michael Kimerer, Rhonda Neff, KC Maxwell, David Wakukawa, Michael Piccarreta,
     Stephen Weiss, Gopi Panchapakesan, Ariel Neuman, Gary Lincenberg, Anthony Bisconti,
 5   Whitney Bernstein, Seetha Ramachandran.
 6
                                               s/Sally Hawley
 7                                             U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
     Case 2:18-cr-00422-SPL Document 354-1 Filed 10/26/18 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                             CR-18-422-PHX-SPL (BSB)
12                        Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                        MOTION FOR ACCESS TO THE
13            v.                                        JOINT REPRESENTATION AND
                                                        JOINT DEFENSE AGREEMENTS
14                                                       PREVIOUSLY SUBMITTED BY
     Michael Lacey, et al.,                            DEFENDANTS MICHAEL LACEY
15                                                        AND JAMES LARKIN FOR IN
                          Defendants.                         CAMERA REVIEW
16
17
18         The Court having reviewed the Government’s Motion for Access to the Joint
19   Representation and Joint Defense Agreements Previously Submitted by Defendants
20   Michael Lacey and James Larkin for In Camera Review, and good cause appearing,
21         IT IS ORDERED granting the Motion for Access to the Joint Representation and
22   Joint Defense Agreements Previously Submitted by Defendants Michael Lacey and James
23   Larkin for In Camera Review (the Motion).
24         IT IS FURTHER ORDERED that Defendants Lacey and Larkin shall serve on the
25   government copies of the three agreements previously submitted for the Court’s in camera
26   review as Exhibits A, B and C to the Declaration of James C. Grant (see Doc. 180 at 6-8).
27         IT IS FURTHER ORDERED that the government’s deadline for moving for

28   reconsideration of the Court’s Orders denying the government’s Motion for
     Case 2:18-cr-00422-SPL Document 354-1 Filed 10/26/18 Page 2 of 2




 1   Disqualification (Doc. 338) and Motion to Resolve Certain Attorney-Client Privilege
     Issues (Doc. 345) shall be continued to 14 days after the date of service of the foregoing
 2
     agreements on the government.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
